Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments 
1.	Applicant's arguments, filed on 06/02/2021 with respect to claims 1-2, 5-9 and 12-21 in the remarks, have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

           Claims 1-2, 5-7 and 13-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Opshaug et. al., (US 2015/0215729), (hereinafter, Opshaug) in view of Jain et al., (US 2018/0217224), (hereinafter, Jain).
 				
Regarding claims 1 and 13, Opshaug discloses a method performed by a wireless device for managing positioning of the wireless device in a wireless communications network (= selecting PRS burst for use in positioning operations, see [0060]), the method comprising:
 - obtaining, from a network node, assistance data comprising two or more positioning reference signal, PRS, configurations associated with a radio network node or a service area of the radio network node (= mobile device may acquire a first burst transmitted from a base station during a first occasion, see [0060]).
Opshaug explicitly fails to disclose the claimed limitations of:
 “- the PRS configurations of the two or more PRS configurations being characterized as frequency hopping or not; and indicating, to the network node, a scope of usage of the two or more PRS configurations at the wireless device with an indication, wherein the indication indicates that less than all PRS configurations have been used at the wireless device and/or how the PRS configurations are used at the wireless device”.
However, Jain which is an analogous art equivalently discloses the claimed limitations of:
   “-the PRS configurations of the two or more PRS configurations being characterized as frequency hopping or not (= PRS configuration for a plurality of base station, see [0029 and 0026]; whereby the Examiner is interpreting the limitations as the “PRS not characterized by frequency hopping”. Which means, the Prior Art does not have to teach frequency hopping); and 
(= UE 100 is preconfigured with the PRS configuration for a plurality of base station, see [0029 and 0026]; and location server 130 may send a RequestCapabilities message to the UE 100 to indicate the type of capabilities needed and UE 100 may respond with a ProviderCapabilities message to the location server 130, see [0033]; and component 582 may determine the bandwidth used for PRS signals by a base station, see [0043];  whereby the capabilities of the UE would include PRS configuration information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Jain with Opshaug for the benefit of achieving a communication system that includes a terminal that is preconfigured with PRS configuration for receiving assistance data from a network thereby avoiding data overhead necessary for sending assistance data that includes PRS configuration from the network. 
 
Regarding claims 2 and 14, as mentioned in claims 1 and 13, Opshaug explicitly fails to disclose that the method/wireless device further comprising: - using one or more out of the two or more PRS configuration for measurements on PRSs.
Jain which is an analogous art equivalently disclose that the method/wireless device further comprising: - using one or more out of the two or more PRS configuration for measurements on PRSs (see, [0031 and 0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Jain with Opshaug for the benefit of achieving a communication system that includes a terminal that is preconfigured with PRS configuration for receiving assistance data from a network thereby avoiding data overhead necessary for sending assistance data that includes PRS configuration from the network. 

Regarding claims 5 and 17, as mentioned in claims 1 and 13, Opshaug explicitly fails to disclose that the method/wireless device further comprising- - sending, to the network node, information about a support for using multiple PRS configurations associated to a same service area or radio network node.  
	However, Jain which is an analogous art equivalently disclose that the method/wireless device further comprising- - sending, to the network node, information about a support for using multiple PRS configurations associated to a same service area or radio network node (see, [0026,0029 and 0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Jain with Opshaug for the benefit of achieving a communication system that includes a terminal that is preconfigured with PRS configuration for receiving assistance data from a 

Regarding claims 6 and 18, as mentioned in claims 1 and 13, Opshaug explicitly fails to disclose the method/wireless device wherein the PRS configurations of the two or more PRS configurations are characterized by at least one of different bandwidths, different number of subframes, different number of additional PRS occasions.
	However, Jain which is an analogous art equivalently disclose the method/wireless device wherein the PRS configurations of the two or more PRS configurations are characterized by at least one of different bandwidths, different number of subframes, different number of additional PRS occasions (see, [0026 and 0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Jain with Opshaug for the benefit of achieving a communication system that includes a terminal that is preconfigured with PRS configuration for receiving assistance data from a network thereby avoiding data overhead necessary for sending assistance data that includes PRS configuration from the network. 

Regarding claims 7 and 19, as mentioned in claims 1 and 13, Opshaug explicitly fails to disclose the method/wireless device wherein the indication is an index or a real value. 
Jain which is an analogous art equivalently disclose the method/wireless device wherein the indication is an index or a real value (see, [0026 and 0032]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Jain with Opshaug for the benefit of achieving a communication system that includes a terminal that is preconfigured with PRS configuration for receiving assistance data from a network thereby avoiding data overhead necessary for sending assistance data that includes PRS configuration from the network.

 Allowable Subject Matter 
2.	Claims 8-9, 12 and 20-21 are allowable.


CONCLUSION 
3.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
            
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 
           
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.